                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 21-00744JVS(KESx)                                       Date   July 6, 2021
 Title             Lawanda M Carter v United States


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present
 Proceedings:           (In Chambers)          ORDER TO SHOW CAUSE RE DISMISSAL
                                               FOR LACK OF PROSECUTION

       The Court, on its own motion, hereby ORDERS plaintiff(s) to show cause in writing no later
than July 23, 2021, why this action should not be dismissed for lack of prosecution. As an
alternative to a written response by plaintiff(s), the Court will consider the filing of one of the
following, as an appropriate response to this OSC, on or before the above date:

    X Proof of service of Complaint and/or
    X Answer by the defendant(s) or plaintiff's request for entry of default.

        Absent a showing of good cause, an action shall be dismissed if the summons and complaint
have not been served upon all defendants within 90 days after the filing of the complaint. Fed. R.
Civ. P. 4(m) The Court may dismiss the action prior to the expiration of such time, however, if
plaintiff(s) has/have not diligently prosecuted the action.

       It is the plaintiff’s responsibility to respond promptly to all orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time under Rule 55 remedies
promptly upon default of any defendant. All stipulations affecting the progress of the case must be
approved by the Court. Local Rule 7-1.

       Scheduling Conference set for July 12, 2021 at 11:30 a.m. is continued to September 13,
2021 at 11:30 a.m. Counsel shall file the Joint Rule 26 Meeting Report, with the completed Exhibit
A, by September 7, 2021.


                                                                                                :        00



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 21-00744JVS(KESx)                                      Date     July 6, 2021
 Title          Lawanda M Carter v United States

                                                     Initials of Preparer      lmb




CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                        Page 2 of 2
